tit ; fp-
CF§ l~a
lN THE UNITED sTATEs DISTRICT coURT"':" ‘i"';l* 4 T
Fo`R THE DIsTthT oF MARYLAND §Ui§ fiPi? 13 P'
l

`i l;:
JOHN M. FLOYD & AssoclATEs, lNc. * =i;,i`-_;hw_|; fagg l 1
Plainsff, k * civil fiction Ndhsp*s%i§m§hslsli!
V. *
Ho\)</ARD BANK >+<
Defendant. *
>1< >e< >¢< >z< >I= >t= >+< >l< * >k >t< x ‘x >¢<
MEMORANDUM 0P1N10N

Plaintiff]ohn M. Floyd & Associates, Inc. (“]MFA” or “PlaintifF’) brings this action
against Defendant HoWard Bank (“l-Ioward” or “Defendant”), alleging that Defendant
breached the terms of the September 2015 ‘vvritten contract with Plaintiff (“()DP
Agreement”). Specif`ically, Plaintiff brings this action under Breach of Contract, Quantum
Meruit, Conversion, and Declaratory_]udgment.

Currentlv pending before this Court is Defendant’s Motion for Partial Dismissal of
Plaintist Original Complaint. (ECF No. 9.) The parties’ submissions have been reviewed and
no hearing is necessary. 566 Local Rule 105.6 (D. Md. 2018). For the following reasons,
Defendant’s Motion for Partial Dismissal of Plaintiff’s Original Complaint (ECF No. 9) is
DENIED IN PART and GRANTED IN PART. Specif`ically, the l\/[otion to Dismiss is
denied with respect to the quasi-contract claim and granted With respect to the conversion and

declaratory judgment claims

BACKGROUND

ln a ruling on a motion to disrniss, this Court must accept the factual allegations in the
plaintiff s complaint as true and construe those facts in the light most favorable to the
plaintiffs jeep e.(g., Edwardr z). Cz'gj) afGofdsbom, 178 F.3d 231, 244 (4th Cir. 1999).

Howard, a local Maryland bank, entered into discussions with JMFA, a Texas
corporation, concerning an “Overdraft Privilege Program” (“ODP”) resulting in a proposal
in September 2015. In exchange for implementing ODP, I-Ioward agreed to pay _]MFA a
percentage of any income over the baseline for existing accounts as well as any new accounts
that may subsequently be added. Howard agreed to a term of 36 months for the ODP
Agreement, which would begin on the first month of implementation Howard also agreed
that if it chose to terminate prior to the conclusion of 36 months, it would owe ]MFA fees
based upon the remaining months In September 2015, Howard and ]MFA entered into a
contract agreeing to install ODP pursuant to these conditions

In November 2015, ]MFA presented Howard with a baseline as well as instructing
Howard as to installation, implementation, and training. Following approval, Howard
irnplemented]MFA’s recommendations on April 1, 2016. In O’ctober, Howard began sharing
revenues with ]MFA as required by the ODP Agreement. One year later, in October 2017,
Howard advised ]l\/IFA of its intent to acquire First l\/[ariner Bank, which was finalized with
the merger in March 2018. _]MFA presented a new baseline for fees to Howard on April 16,
2018 based upon Howard’s acquisition of First Mariner Bank. Howard approved the revisions

on April 25, 2018.

On May 17, 2018, Howard sent an email to JMFA cancelling the ODP Agre_ement.
Following termination, Howard offered_to pay the ODP fees for the months remaining on
the contract for the legacy Howard Bank accounts, but not for the newly acquired First
Mariner Bank accounts that were also profiting from the implementation of ODP.

]MFA filed suit in this Court on September 18, 2018. (Compl., ECF No. 1.) l~loward
filed the instant Motion for Partial Dismissal for F ailure to State a Claim on October 19, 2018.
(ECF No. 9.) For reasons as stated herein, Howard’s motion is DENIED IN PART-and
GRANTED IN PART. Specif`ically, the Motion to Dismiss is denied with respect to the
quasi-contract claim and granted with respect to the conversion and declaratory judgment
claims

STANDARD OF REVIEW

Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a
complaint if it fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).
The purpose of Rule 12(b)(6) is “to test the sufficiency of a complaint and not to resolve
contests surrounding the facts, the merits of a ciaim, or the applicability of defenses.” Pne.r[gy
z). Cz'z} qubarlolTewz'/le, 404 F.3d 480, 483 (4th Cir. 2006); rea afro Goz`ner 1). Va//ey CM§/. jew/az Ba'.,
822 F.3d 159, 165-66 (4th Cir. 2016). The sufficiency of a complaint is assessed by reference
to the pleading requirements of Rule 8(a)(2), which provides that a complaint must contain a
“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.
civ. P. s(a)(z). l

To survive a motion under Fed. R. Civ.`P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” BellAt/., Co)p.- a Twombjy, 550

U.S. 544, 570 (2007);/45£)¢10]@‘ 1). Iqba/, 556 U.S. 662, 684 (2009). Under the plausibility standard,
a complaint must contain “more than labels and conclusions” ora “formulaic recitation of the
elements of a cause of action.” Twomb@), 550 U.S. at 555; see Paz`nter’er`[/ Gn"[[e, LLC a Bmwa,
716 F.Bd 342, 350 (4th Cir. 2013).

ln reviewing a Rule 12(b)(6) motion to dismiss, a court “accepts the facts as alleged”
in the Plaintiffs complaint Quz`m‘am z). Cz'§y cyfA/exaadn`a, et a/., --- F. App’x ---, No. 16-1630,
2017 WL 2438774, at *1 (4th Cir. _june 6, 2017) (citing Letl`eur-Rz`cbmond Slaz‘e Corp. z). _Fe/Frer, 666
F.3cl 261, 264 (4th Cir. 2012)); jewenot)a 1a Mag)/and Tmmz`t/ldwin., 845 F._°)d 564, 567 (4th Cir.
2017). “At the motion to dismiss stage, [the court must] accept as `true all of the well-pleaded
allegations and view the complaint in the light most favorable to [Plaintiff].” Id. While a court
must accept as true all the factual allegations contained in the complaint, legal conclusions
drawn from those facts are not afforded such deference lqba/, 556 UiS. at 678 (“Threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements do not
suffice” to plead a claim.); ree/:l §oneij) l/Vil‘/)out a Name .1). Vil;gz`n.ia, 655 F.3d 342, 346 (4th. Cir.
2011).

ANALYSIS

l-ioward moves for dismissal of JMFA’s claims for quantum meruit, conversion, and
declaratory judgment pursuant to Rule 12[b)(6). First, l-loward alleges that the quantum meruit
cause of action should be dismissed as deficient based upon the existence of an express written
contract on the subject matter Second, I-loward contends that conversion should be
dismissed for three reasons: (1) ]MFA alleges conversion of property that is not subject to

conversion, (2) to the extent that property was convertible, the property was not improperly

obtained or retained, and (3) ]MFA failed to assert factual allegations that Howard’s exercise
of control over the property was to the exclusion of JMFA. Finally, Howard argues that
]MFA’s declaratory judgement cause of action should be dismissed as duplicative of the breach
of contract claim. This Court addresses these arguments seriatim.
I. Quantum Meruit

Howard argues that ]MFA’s quantum meruit claim must be dismissed because
Maryland law precludes recovery under quasi-contractual claims where an express contract
exists on the subject matter. jl\/IFA argues that the claims can be brought simultaneously
because there is a dispute as to the terms of the express written contract

lt is well-established under Maryland law that quasi-contractual claims generally cannot n
arise where an express contract between the parties exists 5 66 Cng/ Com’rt ofCam/r`n.e Cng) a ].
Rofand Da.r/Jiell c"?‘ Son.r, Im'., 747 A.2d 600, 607 (Md. 2000). Therefore, a plaintiff cannot
recover under a quasi-contract claim “when a contract exists between the parties concerning
the same subject matter on which the quasi-contractual claim rests” Id. However, although `
a plaintiff “may not recover under both contract and quasi-contract theories, [he is] not barred
from pleading these theories in the alternative where the existence of a contract concerning
the subject matter is in dispute.” 522/edith Cz`i)z`/A.vz`atzbn Ad#u`n. a Projm‘ Maaagemeni Enierprzlret,
In.c., 190 F. Supp. 2d 785, 792 (D. Md. 2002). As this Court has previously noted, a plaintiff
may plead these theories alternatively where there is a dispute as to the existence of a contract
as a whole, the subject of the contract, and even the terms of the agreement 5 66 W/_erz‘ 6. I‘<oeh/er,

Civil Action No. RDB-11-3051, 2012 WL 868657, at * 6 (D. Md. Mar. 13, 2012).

ln this case, there is no dispute as to the existence of an express contract, the ODP
Agreement, nor is there a dispute as to the general subject matter of the Agreement being the
implementation of ODP recommendations However, there certainly is a dispute as to the
terms of the agreement The parties breach of contract dispute centers on a disagreement as
to whether Howard is liable for payments on]MFA’s newly-acquired First Mariner accounts
Therefore, there is a dispute as to the terms of the ODP Agreement, allowing for quasi-
conttactual claims to be brought in the alternative to the breach of contract claim.
II. Conversion

Howard argues that ]MFA’s conversion claim fails for three reasons Howard alleges
that ]MFA’s conversion argument must fail because the recommendations provided are not
convertible property. Howard argues that the recommendations do not fall under the narrow
type of intangible property subject to conversion under Maryland law. Second, l-loward argues
that even if the recommendations did qualify as convertible property, the conversion claim
would fail because the property was obtained properly. Finally, Howard argues that the
conversion claim must fail because ]MFA failed to assert factual allegations that Howard’s
retention of the property was to the exclusion of ]MFA’s rights

Maryland defines conversion as “any distinct act of ownership or dominion exerted by
one person over the personal property of another in denial of his right or inconsistent with
it.” Dar¢‘arr Motorr offz`/Wr Spriag, faa a Bon§j/m, 841 A.Zd 828, 835 (Md. 2004) (quoting A//ied
lisa Cmp. a ]area, 731 A.Zd 957, 963 (Md. 1999)). Therefore, in order to maintain a claim of
conversion, ]MFA must establish both that Howard exercised control over ]MFA’s property

and did so in denial of ]MFA’s rights to the property.

Historically, conversion was applicable only to tangible property, but the tort has
expanded to include narrow types of intangible property. Af/z‘ed Im). Cmp., 731 A.Zd at 963-
964. The expansion of conversion to intangible property extends to “intangible property
rights that are merged or incorporated into a transferrable document.” Id. intangible property
can be converted where “the defendant converts a document that embodies the plaintiff st
right to the plaintiffs intangible property.” T/aompson a UBS _Fin. 567?)., lnc., 115 .A.3d 125, 131
(Md. 2015).

In order to sufficiently plead conversion, the allegations must include convertible
property. Id. ln this case, ]FMA alleges that recommendations provided to I-loward for
implementation of the ODP program were converted. However, these recommendations are
not tangible, nor do they fall under the narrow category of convertible intangible property.
While the recommendations may have included a binder of instructions as discussed by ]MFA,
this is not equivalent to a document that embodies ]MFA’s rights to intangible property.
Therefore, the recommendations are not convertible property.

However, if the property was convertible, Howard also had to improperly obtain or
retain the property, depriving the actual owner of the property of its use. ln this case, Howard
came into possession of the recommendations properly and JMFA did not allege that the
contract stated that use of the recommendations was to cease following termination of the
Agreement. Further, Howard’s use of the recommendations did not prevent ]MFA from
using the same recommendations Therefore, even if the recommendations were convertible
property, Howard did not exercise dominion over the property to the exclusion of ]MFA.

Accordingly,]MFA has not sufficiently pled a cause of action for conversion

III. Declaratory ]udgment is Duplicative of Breach of Contract Claim

.l-loward argues that ]l\/IFA’s claim for declaratory judgment must be dismissed as
duplicative of]l\/IFA’s breach of contract claim. “When declaratory relief would be duplicative
of claims already alleged, dismissal is warranted.” Cbewtm U.S./i. Inc. a Apex Oz`! Ca., Inc., 113
F. Supp. 3d 807, 824 (D. Md. 2015) (quoting F/Jarwm a On6W6rz‘ Banie, FSB, Civil Action No.
DKC 11-0834, 2011 Wl_, 5167762, at *6 (D. Md. Oct. 28, 2011); 566 also Han‘e-Haa)es Dz`recz‘
M»é¢:g./Ba/)‘., lite ;6. Varz`leare 766/1 Fz`i¢. Grp., Int;., 299 F. Supp. 2d 505, 528 (D. Md. 2004).

In this case, _]MFA’s request for declaratory relief is duplicative of the breach of
contract claim. ]MFA asks this Court to declare that Howard is in breach of the ODP
Agreement and owes monetary damages to ]MFA, in essence, asking this Court to decide on
the breach of contract issue. By doing so, JMFA’s declaratory judgment action is not seeking
to establish anything that the breach of contract claim will not address Therefore, the action
is duplicative of the breach of contract claim and shall be dismissed

CONCLUSION
For the foregoing reasons:

1. Defendant Howard Bank’s Motion for Partial Dismissal of Plaintiff’s
Original Complaint (ECF No. 9) is DENIED IN PART and
GRANTED lN PART.

l a. Defendant’s Motion is DENIED with respect to the Quantum
Meruit claim.

b. Plainnffs Conversion and Declaratory judgment claims are
DISMISSED.

2. A separate Order follows
Date: April 18, 2019.

\

Richard D. Bennett
United States Disttict]udge

